Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 22, 2016                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  153937(75)                                                                                     Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
                                                                                           Richard H. Bernstein
  LANCIA JEEP HELLAS S.A.,                                                                       Joan L. Larsen,
                                                                                                           Justices
            Plaintiff-Appellant,
                                                                SC: 153937
  v                                                             COA: 329481
                                                                Oakland CC: 2014-142918-CZ
  CHRYSLER GROUP INTERNATIONAL LLC,
  FIAT S.P.A., and FIAT GROUP AUTOMOBILES
  S.P.A.,
               Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted for filing if submitted on or
  before August 23, 2016.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 22, 2016